Citation Nr: 1641762	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-17 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for amputation of the right little finger.

2. Entitlement to service connection for coronary artery disease (claimed as heart problem and chest pain).

3. Entitlement to service connection for an acquired psychiatric disorder (to include major depressive disorder, depression, and anxiety), including as secondary to service-connected right hand disability and/or the coronary artery disease. 

4. Whether new and material evidence has been received to reopen a claim of service connection for right testicular condition, and if so whether the claim may be allowed.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1983. 

This case is before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claim of service connection for depression is updated to include review of secondary service connection.  There is no detriment to the Veteran's claim, since the matter is being remanded. 

An April 2013 RO rating decision granted prior matter of service connection for esophageal stricture and gastroesophageal reflux disease (GERD), claimed originally as stomach condition.  Accordingly that claim is not on appeal. 

The claim for total disability rating based on individual unemployability (TDIU) due to service-connected disability, was recently granted and that issue is not before the Board.  

The Board has recharacterized the claim for service connection for right testicular condition, as a petition to reopen a previously denied claim (as denied by 1985 RO rating decision).  The claim will be reopened, discussed below, upon presentation of new and material evidence.  See 38 C.F.R. § 3.156(a) (2016).  

The issues of entitlement to service connection for coronary artery disease and an acquired psychiatric disorder, and reopened claim for testicular condition, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 1985 RO rating decision denied the Veteran's original claim for entitlement to service connection for right side testicular condition.  The Veteran did not appeal therefrom.   

2. Since that original decision, additional evidence has been received that raises a reasonable possibility of substantiating this claim. 

3. The Veteran receives the maximum rating under Diagnostic Code 5156 for amputation of the right little finger.  No other code is for application and that code contemplates the disability demonstrated.


CONCLUSIONS OF LAW

1. The April 1985 RO rating decision denying service connection for right testicular condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202 (2015).

2. New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3. The criteria are not met for an evaluation higher than 20 percent for amputation of the little finger.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014);                  38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a,              Diagnostic Code 5156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014).  See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.

In regard to the claim involving right testicular condition, the Board is reopening the matter and remanding it, and VCAA discussion awaits issuance of the final decision.  

Upon claim for increased rating residuals amputation of the little finger, the VCAA will be addressed.  The Veteran was properly notified of the procedures for development of his claim by timely correspondence.  Moreover, the duty to assist has been satisfied as all identified VA and private treatment records have been obtained, and there have been sufficient VA Compensation and Pension examinations.  In furtherance of his claim, the Veteran provided several lay witness statements and additional private medical records.  A hearing was not held in this matter.  There is no indication of further relevant evidence or information to obtain. The record reflects that the facts pertinent to the claim have been properly developed.  Accordingly, the Board will adjudicate the claim on the merits.

Petition to Reopen 

The RO's April 1985 rating decision denied the Veteran's original claim for entitlement to service connection for right testicular condition.  The stated reasons and bases were for lack of any disability.  Service treatment records (STRs), just prior to discharge in August 1983 indicated, the Veteran had varicocele of the left scrotum, VA examination in December 1983 indicated normal condition overall of the groin region.  There were minimal issues involving the left side but no true varicocele present.  Accordingly, there was no disability on examination.  The underlying issue as stated on 1985 rating decision, service connection for testicular problem.  The RO's denial therefore included the issue of service connection for a right testicular condition.  The Veteran did not appeal from this rating decision, which then became final and binding.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200 (2015).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285   (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513   (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Board now reviews evidence added to the record since 1985.

The previously deficient element of the claim was that there was no competent evidence of current disability.  The existence of a claimed condition is a prerequisite to establish service connection.  See Moore v. Nicholson, 21 Vet. App. 211, 215   (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998).

By correspondence, accompanying his petition to reopen, the Veteran indicates that he was told he had right testicle condition in service and it would get better over time, but it had not.  He suspected a tumor.  He reportedly had undergone evaluation by VA physician for the condition, though not heard back.   

Moreover, records of VA Medical Center (VAMC) outpatient treatment reflect,           in July 2010 general medical evaluation indicated the Veteran had lumps on the right testicle which were tender.  He requested evaluation of this complaint which had been present for "1+ year."  

Based on this newly received medical record, there is presently new and material evidence sufficient to reopen the matter.  See 38 C.F.R. § 3.156(a).

The underlying claim on merits for service connection for right testicular condition requires additional development, requested in the remand section below.  

Claim for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 . Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Evaluation of musculoskeletal disability based upon range of motion should include additional limited motion from functional loss, the factors of painful motion, weakness, incoordination, fatigability, and worsening on "flare up," (and assuming these factors are not already a part of the rating criteria).  See DeLuca v. Brown,      8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2015).

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The VA rating schedule provides under 38 C.F.R. § 4.71a, Diagnostic Code 5156 that for condition of amputation, little finger, without metacarpal resection, at proximal interphalangeal joint or proximal thereto a 10 percent rating is warranted.  For the same condition with metacarpal resection (more than one-half the bone lost) a 20 percent rating is warranted.  A Note provides that the single finger amputation ratings are the only applicable ratings for amputation of whole or part of single fingers.  

At the outset, the Veteran clearly receives the maximum assignable 20 percent rating, already provided by an earlier Regional Office decision, this pursuant to Diagnostic Code 5156.  Under applicable VA law, the appeal still permits the Veteran to seek further compensation.  See A.B. v. Brown, 6 Vet. App. 35 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  The Board undertakes this requirement of evaluating the Veteran's claim to award any and all further compensation.  In some cases other than this one a different choice of diagnostic code can apply.  This notwithstanding, the VA rating schedule itself states the single finger amputation ratings provide the greatest evaluation per the Note to the diagnostic code.  It follows higher rating is not assignable.

To further provide due compensation for the Veteran's right hand, the RO had awarded service connection for related disorders.  This was not directly compensation for amputation of the little finger, but secondarily.  See 38 C.F.R. § 3.310(a) (regarding service connection for condition proximately due to or the result of existing service-connected disability).  By July 2014 rating decision, the RO granted claims for entitlement to service connection for right carpal tunnel syndrome and peripheral neuropathy (awarding a 40 percent rating); right wrist degenerative joint disease (10 percent); longer finger degenerative joint disease   (10 percent); index finger degenerative joint disease (10 percent); thumb degenerative joint disease (0 percent); post-surgical scars, right hand and right wrist (0 percent).  The RO characterized the disposition here as grants of secondary service connection.  This was of course proper given rating schedule limitation.  The current appeal does not involve these secondary conditions. 

For purpose of this claim, as indicated, the law determines outcome here.  Evidence otherwise shows, the Veteran had more than one secondary condition related to the disability of underlying right little finger.  The VA examination of June 2014 indicated findings about the condition directly under evaluation here; degenerative or traumatic arthritis was present in the right hand.  When evaluating remaining effective function of the extremities, the VA examiner did not believe that functioning was so diminished that amputation with prosthesis would equally serve the Veteran.  

Further discussion of evidence would not affect the circumstances of the claim, given again existing 20 percent. 

The Board has also considered an extraschedular evaluation under 38 C.F.R.                  § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.  The Veteran and his representative have not identified any symptoms not recognized by the rating criteria, nor have alleged that the rating criteria are inadequate.  Nor is there indication or reported finding that the combined effect of service-connected disabilities created an exceptional disability picture.                           

In summary, the requirements for an extraschedular evaluation under 38 C.F.R.                  § 3.321(b)(1) have not been met.

ORDER

New and material evidence having been received, the claim of service connection for right testicular condition is reopened; the claim on appeal to this extent                    is granted.

The claim for an evaluation in excess of 20 percent for amputation of the little finger is denied.


REMAND

Further development remains necessary, including on the reopened claim of service connection for right testicular condition.  Regarding each claim, further VA examination and/or opinion is essential.    

For this purpose, the Veteran requires first VA cardiology examination.  He clearly has a continuing condition after having sustained a myocardial infarction a decade ago.  He maintains there is a connection back to service, where he had exercise limitation and shortness of breath, and what is stated was a misdiagnosed heart murmur.  Given that cardiological disability may be of service origin, this warrants examination.  

As to issue of service connection for an acquired psychiatric disorder, clarification is needed for purpose of secondary service connection.  A February 2013 VA opinion ruled out a secondary connection between major depression and service-connected right little finger amputation, but was absent clear rationale.  Thereafter, the Veteran was awarded service connection for additional right hand problems which must be considered.  Accordingly, re-examination is needed.  Clarification further should be requested whether any psychiatric disorder is secondary to a heart condition, if coronary artery disease itself becomes service-connected.   

Moreover, on the reopened claim, the Veteran should have VA examination to determine whether a right testicular condition is causally related to in-service condition.

Additionally, the Veteran by May 2010 correspondence states that soon after service discharge he saw a private physician, who actually diagnosed bridging of the left coronary artery (rather than what was first considered heart murmur            in service).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient records and associate these with the Veterans Benefits Management System (VBMS) electronic claims folder. 
 
2. Contact the Veteran and request that he provide medical authorization (on signed VA Form 21-4142)          to obtain all additional relevant private treatment records since service discharge (to include that for treatment of claimed "bridging of the left coronary artery").            Then obtain additional records based on the information he provides.   

3. Schedule the Veteran for VA examination with regard to a claimed coronary artery disease.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

Confirm the diagnosis of coronary artery disease, and/or other cardiology disability.  Then with regard to diagnosed conditions, the examiner should opine whether these disorders at least as likely as not (50 percent or greater probability) were incurred during military service, or to compensable level within one-year of discharge from service.  Indicate having reviewed Service Treatment Records (STRs) and symptoms and findings indicated therein, and the Veteran's statement he had the initial symptoms during that time of chest pains (later           the Veteran avers, as diagnosed as a bridging of the          left coronary artery after discharge from the military).    

The examiner should include in the examination report  an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

4. Then schedule VA examination with regard to claimed acquired psychiatric disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings            should be set forth in detail.  

Confirm any and all psychiatric diagnoses.  Then opine whether this disorder at least as likely as not (50 percent or greater probability) was incurred during military service.  Further requested is an opinion as to whether major depressive disorder developed secondarily to an existing service-connected disability. The examiner should indicate whether it is at least as likely as not that any psychiatric disorder was initially caused or permanently aggravated by service-connected right hand disability (including not limited to the condition of amputation of the little finger), and/or coronary artery disease should that condition also be independently adjudicated service-connected at any point.

The examiner should include in the examination report  an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

5. Further schedule VA examination with regard to claimed right testicular condition.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings            should be set forth in detail.  

Confirm the diagnosis of right testicular condition.          Then opine whether this disorder at least as likely          as not (50 percent or greater probability) was incurred during military service, taking into appropriate consideration what Service Treatment Records (STRs) indicate regarding the condition (initial diagnosis of varicocele, likely left sided condition). 

The examiner should include in the examination report  an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

6. Then review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

7. Then readjudicate the matters on appeal based upon all evidence of record.  If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


